Title: To James Madison from Cyrus Griffin, 19 May 1788
From: Griffin, Cyrus
To: Madison, James


My Dear Sir
N: York may 19th: [1788]
I am honored with your two letters of May 1. & 3.
Paradise was embarked—and carried to mr Jefferson the debates you mention, and other publications worth attention.
I had all the boxes and packages brought to my house, have paid the freight and bonded the duties—they shall be distributed as you direct.
Some of the acorns, Sulla, and pease are deposited in my little garden. The box containing the greater part are gone forward to colonel Lewis.
The piece of Information I have communicated to the delegates of South-Carolina as you desired.

I will purchase the mass. debates and send them in good time to meet you at Richmond.
We have heared lately from mr. Adams—he is greatly mortified at taking leave without the letters customary upon that occasion—and still more distressed that mr Smith is not continued at the Court of London in some capacity or other. He seems to think that the war will be general, but has given no reasons for that opinion. At the parting scene he was told by the King [“]that he wished always to cultivate a good understanding with the united states, and would amply comply with the Treaty whenever America manifested the same disposition.” That the Courtiers jest very much upon our debelitated situation, but all seem to think that the new Constitution if adopted will place this Country upon a respectable foundation—and untill that period arrives they can have no permanent Intercourse with us. Accept the papers—and believe me yours very affly.
C. Griffin
